            STATE OF WISCONSIN
            DEPARTMENT OF JUSTICE

Josh Kaul                                                                   114 East, State Capitol
Attorney General                                                            P.O. Box 7857
                                                                            Madison, WI 53707-7857
                                                                            608/266-1221
                                                                            TTY 1-800-947-3529




                                         May 15, 2020

                                                                              OAG–03–20

     Mr. Thomas Nelson
     Outagamie County Executive
     410 South Walnut Street
     Appleton, Wisconsin 54911

     Dear County Executive Nelson:

            ¶ 1. You have asked for an emergency Attorney General opinion to address
     the immediate need for clarity about the effect of the Wisconsin Supreme Court’s
     decision in Wisconsin Legislature v. Palm, 2020 WI 42, on local powers to combat
     COVID-19. The May 12 supreme court decision struck down, in most respects, the
     Wisconsin Department of Health Services’ (DHS) statewide Safer-at-Home order
     issued to combat COVID-19.

            ¶ 2. The Wisconsin Legislature’s lawsuit that led to the invalidation earlier
     this week of most of the Safer-at-Home order has resulted in substantial uncertainty
     as counties and municipalities rapidly adopt measures to fight a virus that does not
     respect national borders, much less municipal or county lines. In an update posted
     Wednesday, for instance, the Wisconsin Counties Association wrote that “it is unclear
     whether a local health order would, in the Court’s view, suffer from the same
     deficiencies that caused the Court to invalidate the Safer at Home Order.”
     Wis. Ctys. Ass’n, COVID-19 Updates for County Officials (May 13, 2020),
     https://covid19.wicounties.org/covid-19-daily-update-5-13-2020/. Kenosha and Brown
     Counties, two of the state’s counties that have been most impacted by the coronavirus
     outbreak, withdrew their public health orders in light of confusion regarding their
     authority in the wake of the supreme court’s decision.

           ¶ 3. This Attorney General opinion addresses the following questions:
     whether the Wisconsin Supreme Court’s decision in Wisconsin Legislature v. Palm
     controls local powers; whether that decision’s discussion of criminal penalties should
     be considered by local authorities; whether that decision’s specific focus on certain
     DHS powers related to staying at home, travel, and closing businesses should be




             Case 1:20-cv-00760-WCG Filed 05/20/20 Page 1 of 3 Document 1-2
County Executive Nelson
Page 2


considered by local authorities; and whether there are any other substantive limits
on local powers implied by the Palm decision.

       ¶ 4. First, the supreme court’s decision addressed only DHS’s authority
found in Wis. Stat. § 252.02. That statute does not govern the authority of local health
officers, which is separately set out in Wis. Stat. § 252.03. That separate grant of local
authority provides, among other things, powers to “prevent, suppress and control
communicable diseases” and “forbid public gatherings when deemed necessary
to control outbreaks or epidemics.” Wis. Stat. § 252.03(1)–(2).1 Because the court
decision addressed a different statute applicable to a state agency, and not the statute
applicable to local authorities, the Palm decision is not directly controlling on powers
under the latter statute.

       ¶ 5. Second, although the court did not directly address Wis. Stat. § 252.03,
there are statements about criminal sanctions in the Palm decision that local
authorities should consider. The court concluded that Safer at Home “does not rely
on a statute within ch. 252 defining the elements of the crime” and that “in order to
constitute criminal conduct proscribed by statute, the conduct must be set out
with specificity in the statute to give fair notice.” Palm, 2020 WI 42, ¶¶ 37, 40.2 It is
advisable to limit enforcement under Wis. Stat. § 252.03 to ordinances or
administrative enforcement.

       ¶ 6. Third, the Palm decision highlighted three particular exercises of DHS’s
powers as outside the scope of its statutory authority under Wis. Stat. § 252.02:
directing people to stay at home, forbidding certain travel, and closing certain
businesses. Even as to those three measures, the analysis may not apply to local
powers under Wis. Stat. § 252.03. The court’s reasoning emphasized the availability
of criminal sanctions for violations, and applied an interpretative analysis using
provisions of 2011 Wis. Act 21 and Wis. Stat. ch. 227 that apply only to state agencies.
Palm, 2020 WI 42, ¶¶ 45–47, 51, 52. A local order issued under Wis. Stat. § 252.03
that does not threaten criminal penalties, as recommended above, cannot run afoul
of the court’s first concern, and 2011 Wis. Act 21 and chapter 227 would not apply to
a local authority. Nevertheless, the local authority should ensure that any measures
that direct people to stay at home, forbid certain travel, or close certain businesses
speak specifically to the local authority’s statutory power to “prevent, suppress and

1Local authorities also have emergency powers under Wis. Stat. §§ 323.11 and 323.14. This opinion
does not address measures taken pursuant to those powers.

2 This reasoning may not extend to subsections like Wis. Stat. § 252.02(3). For example, the Palm
decision does not apply to Section 4.a. of Safer at Home, which closes schools pursuant to Wis. Stat.
§ 252.02(3). Wis. Legislature v. Palm, 2020 WI 42, ¶ 58 n.21.



         Case 1:20-cv-00760-WCG Filed 05/20/20 Page 2 of 3 Document 1-2
County Executive Nelson
Page 3


control communicable diseases” and “forbid public gatherings when deemed
necessary to control outbreaks or epidemics.” Wis. Stat. § 252.03(1)–(2).

       ¶ 7. Fourth, nothing in the supreme court’s decision even arguably limits
other measures directed by a local authority under Wis. Stat. § 252.03. The court
rested its rejection of Safer at Home’s provisions other than staying at home, travel,
and business closure solely on its conclusion that DHS had to engage in emergency
rulemaking under Wis. Stat. § 227.24. Palm, 2020 WI 42, ¶¶ 2–4, 58–59. Local
authorities are not subject to chapter 227, and so that reasoning has no application
to an order issued by a local authority.

      ¶ 8. The foregoing observations provide immediate guidance in light of the
pandemic. Because of the emergency circumstances, this opinion is not being released
according to this office’s ordinary process, in which we have voluntarily instituted an
opportunity for public comment. However, this opinion will be posted on the AG
Opinion Requests page of the Department of Justice’s website, where the public may
comment on it. In turn, this opinion may be supplemented at a later date.

                                        Sincerely,



                                        Joshua L. Kaul
                                        Attorney General

JLK:ADR:jrs




       Case 1:20-cv-00760-WCG Filed 05/20/20 Page 3 of 3 Document 1-2
